Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 20 September 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                  
                     Sir
                     James River 20th Septr 1781
                  
                  You will be pleased to make your best Way into Piuncatanck River, where you will disembark your Troops at the most convenient Place you can find that shall be nearest to Gloscester Court House.  I am &c.
                  
                     P.S.  After Debarkg the Troops mentioned, if any Military Stores are on Board, you will proceed with them to Burrel’s Ferry in James River, where you will receive further Orders.  those Vessels as will be fully discharged with the Troops at Glouscester, will proceed immediately to Anapolis, where they will apply to Govr Lee for his Directions to receive Flour to transport to the Army and pursue his Orders.
                  
                  
               